161Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singaraju (2019/0103095) in view of Viswanathan (2018/0083893).
Claim 1, Singaraju discloses a method comprising: ranking, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
(Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances) having a first anomaly score greater than an anomaly threshold (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value) and a second utterance from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
in response to receiving a first verification that the classifier has correctly associated the first utterance with the given intent, (Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) adding the first utterance to a training dataset as a positive example for the given intent; (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification that the classifier has incorrectly associated the second utterance the given intent, (Section 0087, lines 18-22- thus the pair of intents with poor ability –F-scores below the threshold value or level)  adding the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
Singaraju does not clearly disclose receiving a response from an external source. 
Viswanathan disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device. (Section 0119, lines 9-12- thus Cloud infrastructure system 1002 (external source) sends response to client device 1004 )  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending a response from an external source instead of a local device. The motivation is that the data is still available in case the local device encounters some damages. 

Claim 2, Singaraju in view of Viswanathan discloses wherein ranking according to the anomaly scores further comprises: creating a corresponding plurality of vector representations for each utterance of the historic utterances using an encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
 and scoring the vector representations to produce a list of anomalous vector representations sorted by score. (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points)
Claim 3, Singaraju in view of Viswanathan  discloses wherein ranking according to the anomaly scores further comprises:
creating a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Viswanathan: Section 0053, lines 4-5- using the messages (historic utterance), the first vector is compared to one or more second vectors which is associated with an intent).  
 (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points)
Claim 4, Singaraju in view of Viswanathan  discloses wherein scoring the vector representations includes one of determining a cosine distance to a cluster; (Viswanathan: Section 0054, lines 2-7- thus cosine distance that represents a measured distance between the two vectors) training a one-class support vector machine and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 
Claim 5, Singaraju in view of Viswanathan wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 
Claim 6, Singaraju in view of Viswanathan disclose  wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored). 
Claim 7, Singaraju in view of Viswanathan discloses  further comprising retraining the classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 
Claim 8, Singaraju a computer readable storage medium instructions that when executed by a processor enable the processor to perform an operation, (Section 0071, lines 1-7- thus the software are executed by one or more processing units) the operation comprising:
ranking, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
identifying a first utterance from the plurality of historic utterances (Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances)  having a first anomaly score greater than an anomaly threshold (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value) and a second utterance from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
(Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) adding the first utterance to a training dataset as a positive example for the given intern (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification that the classifier has incorrectly associated the second utterance with the given intent, (Section 0087, lines 18-22- thus the pair of intents with poor ability –F-scores below the threshold value or level)  adding the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
Singaraju does not clearly disclose receiving a response from an external source. 
Viswanathan disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device. (Section 0119, lines 9-12- thus Cloud infrastructure system 1002 (external source) sends response to client device 1004 )  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending a response from an external source instead of a local device. The motivation is that the data is still available in case the local device encounters some damages. 

Claim 9, Singaraju in view of Viswanathan discloses wherein ranking according to the anomaly scores further comprises:
creating a corresponding plurality of vector representations for each utterance of the historic utterances using an encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
and scoring the vector representations to produce a list of anomalous vector representations sorted by score. (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points)

Claim 10, Singaraju in view of Viswanathan discloses wherein ranking according to the anomaly scores further comprises: 
creating a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Viswanathan: Section 0053, lines 4-5- using the messages (historic utterance), the first vector is compared to one or more second vectors which is associated with an intent).  
scoring the second vector representations to produce a second list of anomalous second vector representations; determining utterances that are agreed to be anomalous by comparing the list with the second list; and outputting the agreed utterances as anomalous utterances. (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points)
Claim 11, Singaraju in view of Viswanathan discloses wherein scoring the vector representations includes one of: determining a cosine distance to a cluster; (Viswanathan: Section 0054, lines 2-7- thus cosine distance that represents a measured distance between the two vectors)  training a one-class support vector machine; and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 

Claim 12, Singaraju in view of Viswanathan discloses wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 

Claim 13, Singaraju in view of Viswanathan disclose wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored). 

Claim 14, Singaraju in view of Viswanathan disclose further comprising: retraining the classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 


Claim 15, Singaraju disclose a system comprising: 
a processor; and a memory storage device including instructions that when executed by the processor, (Section 0071, lines 1-7- thus the software are executed by one or more processing units) enable the processor to:
rank, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
identify a first utterance from the plurality of historic utterances (Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances) having a first anomaly score greater than an anomaly threshold; (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value)
identify a second utterance from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
in response to receiving a first verification that the classifier has correctly associated the first utterance with the given intent, (Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) add the first utterance to a training dataset as a positive example for the given intent; (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification that the classifier has incorrectly associated with second utterance with the given intent, (Section 0087, lines 18-22- thus the pair of intents with poor ability –F-scores below the threshold value or level) add the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
Singaraju does not clearly disclose receiving a response from an external source. 
Viswanathan disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device. (Section 0119, lines 9-12- thus Cloud infrastructure system 1002 (external source) sends response to client device 1004 )  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending a response from an external source instead of a local device. The motivation is that the data is still available in case the local device encounters some damages. 

Claim 16, Singaraju wherein to rank the plurality of historic utterances according to the anomaly scores further the instructions further enable the processor to:
create a corresponding plurality of first vector representations for each utterance of the historic utterances using a first encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
and score the first vector representations to produce a first list of anomalous vector representations sorted by score; (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points)
 create a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Viswanathan: Section 0053, lines 4-5- using the messages (historic utterance), the first vector is compared to one or more second vectors which is associated with an intent)
score the second vector representations to produce a second list of anomalous second vector representations; (Viswanathan: Section 0052, lines 5-12 vector mapping points where the points reads on the scores)
 determine utterances that are agreed to be anomalous by comparing the first list with the second list and outputting the agreed utterances as anomalous utterances. (Viswanathan: Section 0052, lines 8-12- “the vector represent the semantic/syntactic information ( of the utterance) where the vectors are mapped to nearby points” thus the vectors are scored by mapping by nearby points).
Claim 17, Singaraju in view of Viswanathan discloses wherein scoring the vector representations includes one of determining a cosine distance to a cluster; (Viswanathan: Section 0054, lines 2-7- thus cosine distance that represents a measured distance between the two vectors) training a one-class support vector machine; and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 

Claim 18, Singaraju in view of Viswanathan discloses  wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each historic utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 

Claim 19, Singaraju in view of Viswanathan discloses wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored).
Claim 20, Singaraju in view of Viswanathan discloses wherein the instructions further enable the processor to retrain the classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lapshina (10789843) discloses an interactive response system combines human intelligence subsystem with artificial intelligence that represents a proxy that selects AI and/or HI resources based on one or more of application criteria, recognition confidence prediction, historical results, recognition of a particular user's utterance, sentiment analysis, and psychographic factors. The proxy can further send information to the dialog manager to adjust the dialog model to tailor the dialog to the user.  
Tomar (20180358005) discloses a system that integrates an STI system with an ASR system, and provides a technique to achieve this combination. The resultant system can maintain a very high accuracy for acoustic input and phrases on which the STI system has been trained, and can extend the general applicability of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/018/2021